Citation Nr: 0301983	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  97-25 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic cardiac 
disorder to include cardiomegaly and hypertensive heart 
disease. 

2.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH). 

3.  Entitlement to service connection for sensory 
polyneuropathy, to include as secondary to service-connected 
disability of the cervical spine. 

4.  Entitlement to service connection for nicotine 
dependence.

5.  Entitlement to service connection for a chronic 
respiratory disorder to include chronic obstructive disease 
with bronchitis.

6.  Entitlement to service connection for Peyronie's disease.

7.  Entitlement to service connection for a low back 
disorder, manifested by degenerative disc disease and 
sciatica, to include as secondary to a cervical spine 
disability.

8.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.

9.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.
 
10.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.  

11.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling. 

12.  Entitlement to an increased (compensable) rating for 
anemia. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1989.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a September 1997 rating decision 
rendered by the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
particular, the veteran disagreed with the decisions that (1) 
granted an increased rating of 10 percent for hypertension; 
(2) continued a noncompensable rating for anemia; (3) 
continued a 10 percent rating for left knee chondromalacia; 
and (4) granted a 10 percent rating for right knee 
chondromalacia. 

The veteran also appealed a December 1998 rating decision 
which denied entitlement to service connection for the 
following disabilities:  (1) nicotine dependence;  (2) 
chronic obstructive pulmonary disease with chronic 
bronchitis, secondary to nicotine dependence;  (3) 
cardiomegaly, secondary to nicotine dependence;  (4) 
Peyronie's disease; and (5) a low back disorder, to include 
sciatica.

In October 1999, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  
Thereafter, in February 2000, the Board remanded the case to 
the RO for further development. 

While the case was on Remand status to the RO, the RO issued 
an April 2001 rating action that denied the following:  (1) 
service connection for benign prostatic hypertrophy;  (2) 
service connection for degenerative joint disease of the 
lumbar spine;  (3) service connection for sensory 
polyneuropathy; and (4) special monthly compensation based on 
loss of use of a creative organ.  The veteran perfected a 
timely appeal of this decision to the Board.  

All of the issues listed above, with the exception of the 
claim for service connection for a chronic cardiac disorder 
are the subject of the remand below.  As set forth in the 
decision below, the Board finds that there is sufficient 
evidence of record to establish service connection for the 
veteran's chronic cardiac disorder.  To delay adjudication of 
this issue until the veteran has an opportunity to present 
testimony would only serve to delay the grant of service 
connection for this disorder.  Therefore, the Board finds 
that the veteran is not prejudiced by the decision granting 
the benefit sought with respect to his present cardiac 
disability.  




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim 
for service connection for a chronic cardiac disorder to 
include cardiomegaly and hypertensive heart disease.

2.  The veteran's service-connected disabilities include 
hypertension.  

3.  The evidence shows that the veteran presently has 
hypertensive heart disease. 


CONCLUSION OF LAW

Hypertensive heart disease is proximately due to or the 
result of service-connected hypertension.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the course of this appeal.  Similarly, in an 
April 2001 letter, the veteran was informed of the provisions 
of the VCAA, what information was needed from the veteran and 
what VA was doing to assist him in the development of his 
claim.  Accordingly, the Board finds that the duty to inform 
the veteran of required evidence to substantiate his claim 
has been satisfied.  38 U.S.C.A. § 5103(a).  

The VCAA also provides that VA has a duty to assist the 
claimants in developing their claims.  VA is specifically 
required to make "reasonable efforts to obtain relevant 
records (including private records)."  38 U.S.C.A. § 5103A. 
The veteran has not referenced, nor does the evidence show, 
the existence of any additional medical evidence that is not 
presently associated with the claims folder and which is 
obtainable.  According, the Board finds that VA's duty to 
assist the claimant in this regard is satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(c) (2002).

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2002).  In the present 
case, the veteran was afforded several VA examinations and 
the Board finds that the medical evidence of record is 
sufficient to adjudicate his claims for service connection 
for a chronic cardiac disorder. 
 
The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself. 
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 




Evidentiary Background

Service medical records contain findings of high blood 
pressure with complaints of chest pain on exertion with 
dizziness and numbness.  The veteran was also noted to have 
anemia during service.  

During VA examination in November and December 1989, the 
veteran complained of occasional numbness in his left arm 
that was worse at bedtime and with positional changes.  He 
reported that he was previously informed that he had an 
abnormal heart rhythm; however, he was on no present 
medication.  While he denied chest pain, he felt that his 
heart fluttered from time-to-time.  The veteran was noted to 
have a history of anemia with no identified source of blood 
loss.  The examination report indicates that the veteran's 
present cardiovascular system was normal.  His blood pressure 
ranged from 137/89 while standing to 152/92 while sitting.  
Pertinent diagnoses were history of anemia and history of 
arrhythmia.  

The RO issued a January 1990 rating decision that awarded 
service connection for anemia.  A subsequent March 1990 
rating decision awarded service connection for hypertension.  
Both disabilities were assigned a noncompensable disability 
evaluation effective from June 1, 1989. 

A September 1990 VA outpatient treatment record indicates 
that the veteran's blood pressure was 152/78.

A March 1991 VA outpatient treatment record indicates that 
the veteran's blood pressure was 144/80.

An April 1991 VA outpatient treatment record indicates that 
the veteran's blood pressure was 142/80.

In January 1992, the veteran underwent surgery for his 
service connected neck disability at a VA medical facility.  
Cardiovascular examination revealed a regular rate and rhythm 
without murmurs.  

In June 1992, the veteran reported to the emergency room at a 
VA medical facility with complaints of chest pain with some 
shortness of breath.  This pain was localized in the area of 
the right nipple.  He denied dizziness.  His blood pressure 
was 158/90.  Pertinent diagnosis was chest wall pain.    

Private medical records dated in November and December 1992 
record the veteran's blood pressure as 140/90; 150/90; 
142/80; 148/88; 132/98; 158/100; and 134/84.  He was started 
on Hytrin during this time.  

A January 1993 VA outpatient treatment record indicates that 
the veteran's blood pressure was 170/112.  A private 
outpatient treatment record also dated in January 1993 shows 
that his blood pressure was 134/84.

A July 1993 outpatient treatment record indicates that the 
veteran's blood pressure was 140/88.

In March 1994 the veteran's blood pressure was 161/97 and 
172/98.

A May 1994 VA outpatient treatment record indicates that the 
veteran's blood pressure was 150/104.  Subsequent reading was 
142/98.

A September 1994 VA outpatient treatment record indicates 
that the veteran's blood pressure was 150/88.

A February 1995 VA outpatient treatment record indicates that 
the veteran's blood pressure was 140/80.

VA outpatient treatment records dated in July 1995 recorded 
the veteran's blood pressure as 150/100 and 134/80.

In September 1995, the veteran was afforded a VA compensation 
and pension examination.  At the time of the examination, he 
had no symptoms referable to his anemia, and he denied melena 
or hematuria.  He reported that he took B12 pills 
sporadically.  He also reported a history of hypertension and 
took Prazosin.  His blood pressure was 149/87.  He denied a 
history of myocardial infarction or cerebrovascular accident.  
He had occasional postural hypotensive changes and was on a 
low salt, high fiber diet.  It was reported that he denied 
any symptoms of his hypertension.  The examiner noted that 
the veteran's cardiovascular system was normal.  Pertinent 
diagnoses were anemia, complete blood count pending; and 
essential hypertension, controlled.  A subsequent record of 
laboratory test results indicates that the red blood count 
was 5.14 M/cmm (reference range of 4.7 to 6.1).  Hemoglobin 
was 13.3 g/dL (reference range 14 to 18).

An October 1995 VA outpatient treatment record indicates that 
the veteran's blood pressure was 140/94.

In March 1996, the veteran testified at a hearing before a RO 
hearing officer.  He reported that he was initially diagnosed 
with anemia while on active duty in 1988.  He treated this 
condition with vitamin pills.  His symptoms included fatigue, 
dizziness, and shortness of breath.  At times, these symptoms 
required him to stop what he was doing to "regroup almost to 
the point of falling out sometimes."  He also reported that 
his blood pressure fluctuated despite his medication.  When 
his blood pressure is elevated, he feels dizzy and starts 
perspiring.  He also reported a rapid heartbeat and 
respiration.  

A December 1996 VA radiographic report notes that chest x-ray 
findings showed no evidence of active cardiopulmonary 
disease.  An impression of no acute disease was rendered.

In December 1996, the veteran was awarded disability benefits 
from the Social Security Administration, effective from March 
1994.  This award was based on multiple disabilities 
including his neck disability, hypertension, degenerative 
joint disease, degenerative disk disease, lumbar spine 
disability, PTSD, tinnitus, and diverticulitis.  

A March 1997 VA examination report indicates that the 
veteran's blood pressure ranged from 170/100 while sitting to 
174/118 while standing.  His heart rate was regular at 80 
beats per minute and his heart sounds were regular with no 
murmurs.  A record of laboratory test results indicates that 
the veteran's red blood count was 5.49 M/cmm (reference range 
of 4.7 to 6.1).  Hemoglobin was 14.1 g/dL (reference range 14 
to 18).

A June 1997 VA record of laboratory test results indicates 
that the veteran's red blood count was 5.23 M/cmm (reference 
range of 4.7 to 6.1).  Hemoglobin was 13.2 g/dL (reference 
range 14 to 18).  VA outpatient treatment records also dated 
in June 1997 indicate that the veteran's blood pressure was 
137/105 and 154/96.

By rating action dated in September 1997, an increased 
disability evaluation of 10 percent was awarded for the 
veteran's service-connected hypertension.  The noncompensable 
disability evaluation for his service-connected anemia was 
continued.

In March 1998, the veteran received inpatient surgical 
treatment for his neck disability at the Baptist Medical 
Center.  Laboratory tests results showed that he had a red 
blood count of 4.95 M/cmm (normal range of 4.60 to 5.50).  
His hemoglobin was 12.5 g/dL (reference range 14 to 18).

At an April 1998 hearing before a regional office hearing 
officer, the veteran reported that he could not walk long 
distances.  He attributed this to fatigue caused by his 
anemia.  He also reported exhaustion.  His blood pressure was 
under control; however, it occasionally fluctuated.  He was 
only daily medication for his hypertension.  When his blood 
pressure was too high, he felt as though everything was 
running fast and he would begin to experience shortness of 
breath, dizziness, and headaches.  

In May 1998, the veteran was afforded a VA examination.  The 
examination report notes that while the veteran has been 
hypertensive for years, he had never been treated for heart 
disease and he was not having angina.  Likewise, he had never 
had a myocardial infarction.  He had been told that he had an 
irregular heartbeat and that his heart was enlarged.  He 
denied orthopnea or paroxysmal nocturnal dyspnea.  There was 
no history of chest pain.  He was on medication for his 
hypertension.  On examination, his heart rhythm was regular 
with no murmur, thrill or friction rub.  Three randomly 
recorded pressures were recorded:  148/92, 146/91, and 
140/90.  The examiner could find no evidence of heart 
disease.  

VA radiographic findings dated in June 1998 show that chest 
x-rays revealed no evidence of active cardiopulmonary 
disease.  Impression was no acute disease.  June 1998 VA 
laboratory findings show that his red blood count was 5.16 
M/cmm (reference range of 4.7 to 6.1).  Hemoglobin was 12.9 
g/dL (reference range 14 to 18).

A March 1999 statement from a private physician notes that 
prior EKG findings were normal.  However, this same 
physician, in May 1999, reported that the veteran had 
cardiomegaly in addition to hypertension and chronic 
obstructive pulmonary disease.  

A subsequent May 1999 private cardiology consultation report 
indicates that the veteran had complained of progressive 
shortness of breath, dizziness, and light headedness over the 
past three week.  He occasionally felt that he was going to 
pass out.  He denied frank chest pain, but occasionally 
complained of chest pressure.  He noted a marked decrease in 
exercise tolerance.  The veteran's referring physician had 
diagnosed cardiomegaly.  The veteran's father died of a 
myocardial infarction and his mother died from heart disease.  
The veteran's symptoms included exertional dyspnea, shortness 
of breath, orthopnea, and paroxysmal nocturnal dyspnea.  He 
denied syncope or pre-syncope.  He had occasional 
palpitations and his present activity level was limited.  His 
blood pressure was 140/90.  Heart sounds were distant.  EKG 
showed a normal sinus rhythm with left anterior hemi-block 
and borderline criteria for a left atrial enlargement.  The 
veteran was also noted to have hypertensive heart disease 
with diastolic congestive heart failure.    

Private treatment records dated in July 1999 show that the 
veteran's blood pressure was recorded as 124/84 and 142/96.  
In August 1999 his blood pressure was 142/90.

In October 1999, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  He 
felt that his enlarged heart resulted from his years of 
smoking.  

In July 2000, the veteran's blood pressure was recorded by a 
private health care provider as 145/79.

An August 2000 Nuclear Perfusion Imaging Study reveals that 
the veteran had a wall defect with partial reversibility 
consistent with a possible infarct with peri-infarct 
ischemia.  The veteran was also noted to have a gate first 
pass ejection fraction of the left ventricle of 56 percent.

Pursuant to the Board's prior Remand, the veteran was 
afforded a December 2000 VA examination.  The veteran 
reported that his hemoglobin usually ran around 13.7.  He 
complained of weakness, fatigue, lightheadedness, headaches, 
shortness of breath, dyspnea, intermittent tachycardia, 
hypertension, and congestive heart failure.  Blood pressure 
was 160/100.  His cardiac rhythm was regular without murmurs.  
There was no tachycardia.  The examiner felt that the 
veteran's symptoms were "out of proportion to the degree of 
anemia."  It was felt that these symptoms were not related 
to anemia.  

A December 2000 VA record of laboratory test results 
indicates that the veteran's red blood count was 4.89 M/cmm 
(reference range of 4.7 to 6.1).  Hemoglobin was 12.2 g/dL 
(reference range 14 to 18).

In February 2001, a private physician recorded the veteran's 
blood pressure as 130/80.  His heart had a regular rate and 
rhythm.  


Analysis

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.305 (2002).  Service connection may be established 
for a current disability which has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Additionally, service connection 
may be established on a secondary basis if the claimed 
disability is shown to be proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310.

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

After a review of the evidence, the Board finds that service 
connection for a chronic cardiac disorder is warranted as 
secondary to the veteran's service-connected hypertension.  
The evidence shows that the veteran has a history of 
hypertension dating to his active military service.  A 
chronic cardiac disorder was not manifested during service 
and the veteran was not initially diagnosed with heart 
disease until 1999.  However, the Board notes that the 
veteran's present heart disease has been diagnosed as 
hypertensive heart disease.  "Hypertensive" is defined as 
characterized by or causing increased tension or pressure, as 
abnormally high blood pressure.  Dorland's Illustrated 
Medical Dictionary 801 (28th ed. 1994).  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence shows that the veteran's present hypertensive heart 
disease is causally related to his service-connected 
hypertension.  Accordingly, service-connection for a chronic 
cardiac disorder, to include hypertensive heart disease, as 
secondary to hypertension, is warranted.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a chronic cardiac disorder, to include 
hypertensive heart disease, is granted, subject to the laws 
and regulations governing the payment of VA compensation.


REMAND

Prior to consideration of the veteran's appeal of the denial 
of service connection for benign prostatic hypertrophy and 
sensory polyneuropathy; increased ratings for his service-
connected right and left knee disabilities, hypertension and 
anemia; and special monthly compensation based on the loss of 
use of a creative organ, certain development must be 
completed to ensure compliance with the veteran's right to 
due process.

In October 2000, the RO issued a statement of the case 
addressing the veteran's claims for increased ratings for his 
service-connected chondromalacia of the left knee and 
chondromalacia of the right knee.  Thereafter, in October 
2000, his attorney filed a VA Form 9, Appeal to Board of 
Veterans' Appeals indicated that the veteran desired a 
hearing before a Member of the Board sitting at the RO.  
However, the evidence does not show that the veteran was 
afforded a hearing before a Member of the Board to address 
these issues.  Additionally, a review of the claims folder 
does not show that he withdrew his request for a Board 
hearing.  Due process concerns require that the veteran be 
afforded the opportunity for a Board hearing, if so desired. 

In issuing this remand, the Board notes that the veteran also 
perfected a subsequent appeal of the issues of entitlement to 
service connection for benign prostatic hypertrophy and 
polyneuropathy as well as entitlement to special monthly 
compensation based on the loss of use of a creative organ.  
The evidence is unclear as to whether the veteran desires a 
hearing before the Board on these additional issues.  In 
order to ensure compliance with the veteran's right to due 
process, he should be provided the opportunity to present 
testimony on these issues, if so desired.  

This case is accordingly REMANDED for the following 
development:

The RO should ask the veteran whether he 
wishes a hearing before a Member of the 
Board sitting at the RO, or before a 
Member of the Board by means of a 
videoconference hearing.  If a hearing is 
desired, the RO should schedule such 
hearing in accordance with applicable 
law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board wishes to thank the 
RO in advance for its assistance in this matter and trusts 
that it will attend to this development in a timely manner.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



